Citation Nr: 0639596	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-22 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a pelvic fracture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from April 1984 to October 
1984 and from October 1986 to October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in July 2005.  A 
transcript of the veteran's hearing has been associated with 
the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its December 2005 decision, the Board reopened the 
veteran's claim and remanded the issue of entitlement to 
service connection for a pelvic fracture to afford the 
veteran a VA examination.  At his February 2006 examination, 
the veteran reported that he had been in receipt of Social 
Security Administration (SSA) disability benefits for 13 
years.  As records supportive of the veteran's claims might 
be in the possession of the SSA, the RO should obtain any 
records pertaining to the veteran's receipt of SSA disability 
benefits, to include the medical records on which the SSA's 
disability determination was made.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, the case is REMANDED for the following action:

The AOJ should obtain a copy of the SSA's 
decision awarding the veteran disability 
benefits and copies of the records on 
which SSA based the initial award of 
benefits.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



